Citation Nr: 0834955	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-34 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the veteran by 
Saint Francis Hospital on November 30, 2004 through December 
2, 2004.

[The issue of entitlement to a waiver of overpayment of VA 
compensation benefits for a dependent spouse in the amount of 
$6,484.00 will be addressed in a separate decision.]

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1972 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma which awarded compensation for 
unauthorized medical expenses incurred at Saint Francis 
Hospital from November 29, 2004 to November 30, 2004 but 
denied reimbursement of unauthorized medical expenses 
incurred at the same facility from November 30, 2004 to 
December 2, 2004. 

In January 2007 the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Chief Veterans Law Judge Michelle L. Kane.  
In May 2007 the veteran testified at a personal hearing which 
was chaired by the undersigned Veterans Law Judge Barry F. 
Bohan at the Board's offices in Washington D.C.  Transcripts 
of those hearings have been associated with the veteran's 
claims file.  As these hearings were not conducted by the 
same Veterans Law Judge, a panel decision is necessary.  
See 38 C.F.R. § 20.707 (2007).

During the above-mentioned January 2007 hearing, the veteran 
also provided testimony on the issue of his entitlement to a 
waiver of overpayment of additional compensation benefits for 
a dependent.  That issue has a separate procedural history 
and is on appeal from a different agency of original 
jurisdiction.  The claim will be addressed in a separate 
decision. 


FINDINGS OF FACT

1.  The veteran is currently rated 100 percent disabled due 
to post-traumatic stress disorder (PTSD).

2.  The veteran received emergency medical care from the 
Saint Francis Hospital from November 29, 2004 to December 2, 
2004.

3.  Due to the emergent nature of the veteran's condition, VA 
care was not feasibly available at the time the veteran 
initially received treatment from the Saint Francis Hospital. 

4.  The veteran could have been transferred from the Saint 
Francis Hospital to a VA facility on November 30, 2004. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from November 30, 2004 through December 2, 
2004 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks reimbursement of unauthorized medical 
expenses from services provided by the Saint Francis Hospital 
from November 30, 2004 through December 2, 2004.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.


However, the provisions of the VCAA are not applicable in 
cases, such as this, in which the sole issue is reimbursement 
of medical expenses under Chapter 17.  
This is because a request for reimbursement is a not claim 
for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. 
Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002); See 
also Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board notes that the veteran has been accorded due 
process.  All records pertaining to the hospitalization at 
issue are of record.  The veteran has argued the specific 
merits of the case and correctly identified the necessary 
elements to establish the claim in his September 2005 notice 
of disagreement as well as during the January 2007 and May 
2007 personal hearings.

Relevant law and regulations

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Specifically, there 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2007); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007); see also Zimick, supra.  

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive. See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  In 
other words, failure to satisfy any of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See Zimick, supra.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran: (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  38 C.F.R. § 
17.121 (2007).


The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking entitlement to reimbursement for 
medical care rendered to him by the Saint Francis Hospital on 
November 30, 2004 through December 2, 2004.  As was alluded 
to above, reimbursement has been authorized for his initial 
day of hospitalization, November 29, 2002.  

The record reflects that on November 29, 2004, the veteran 
sought treatment at the Trauma Emergency Center of the Saint 
Francis Hospital for complaints of numbness in his right arm 
and face.  An echocardiogram, magnetic resonance imaging 
(MRI) scan, carotid ultrasound and a carotid arteriogram, 
among other procedures, were performed.  It was determined 
that the veteran had experienced a possible transient 
ischemic attack.  He remained hospitalized until December 2, 
2004.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not authorized, it must be determined 
whether the claimant is otherwise entitled to payment or 
reimbursement for services.  See 38 U.S.C.A. §1728(a) and the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725.  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).  

In this case, the veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment from November 30 through December 2, 2004 
was obtained.  

The Board will explore 38 U.S.C.A. § 1728 and 1725 in turn.

38 U.S.C.A. § 1728

In this case, the record reflects that the veteran is service 
connected for PTSD, rated as 100 percent disabling.  Thus, 
the first criterion is satisfied.  See 38 U.S.C.A. 
§ 1728(a)(2)(c) (West 2002); 38 C.F.R. § 17.120(a)(3) (2007).

With respect to the second criteria, a medical emergency, the 
veteran was treated by the Saint Francis Hospital's Trauma 
Emergency Center for the sudden onset of right-sided facial 
and upper extremity numbness.  During the May 2007 hearing, 
the veteran stated that he has a family history of strokes 
and thought he was experiencing such an event on November 29, 
2004.  See the May 2007 hearing transcript, page 5.  
Furthermore, medical opinions from M.F., R.N. in April 2005 
and K.G., M.D. in December 2005 both indicate that the 
veteran was treated by Saint Francis Hospital for a medical 
emergency.  Accordingly, the evidence demonstrates that the 
care provided to the veteran was for a medical emergency.  
See 38 U.S.C.A. § 1728(a)(1) (West 2002); 38 C.F.R. 
§ 17.120(b) (2007).

With respect to the third criteria, the veteran has testified 
that it takes a hour and twenty minutes to drive from his 
house to the VAMC in Muskogee, while a trip to the Saint 
Francis Hospital takes only 40 minutes.  While there is a VA 
outpatient Clinic approximately four miles away from the 
Saint Francis Hospital, that clinic does not offer emergency 
treatment.  Therefore, due to the distance of the nearest VA 
hospital the Board finds that VA facilities were not feasibly 
available to the veteran.  See 38 U.S.C.A. § 1728(a)(3) (West 
2002); 38 C.F.R. § 17.120(c) (2007).


Having now determined that the veteran has qualified for 
payment or reimbursement of unauthorized medical services 
under 38 U.S.C.A. § 1728, the Board must now address when the 
veteran's medical emergency ended.   
As noted in the law and regulations section above, under 
38 C.F.R. § 17.121, payment or reimbursement "will not be 
approved for any period beyond the date for which the medical 
emergency ended."  An emergency shall be deemed to have 
ended when a VA physician has determined that the veteran 
could have been transferred to a VA medical center for 
continuation of treatment or when the veteran could have 
reported to a VA medical center for treatment.  See 38 C.F.R. 
§ 17.121.

In this case, the April 2005 opinion of Nurse M.F. stated 
that the veteran was stable for transfer on November 30, 
2004.  Nurse M.F.'s opinion was confirmed by Dr. K.G. in 
December 2005.  Dr. K.G. agreed that the veteran was stable 
for transfer on November 30, 2004.  There are no other 
opinions that address the question of when the veteran's 
emergency ended.   

During the veteran's May 2007 hearing, he testified that 
while hospitalized at Saint Francis, both he and his daughter 
called the VAMC in Muskogee to inform the hospital of his 
situation.  He stated that they were not told of the need to 
transfer to a VA facility for further treatment and that 
physicians at Saint Francis had informed him that he was not 
safe to transfer.  See The May 2007 hearing transcript, 
pages 5, 7.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability. In this case the Board finds the 
veteran's statements regarding contact with the VA not 
probative.  Although his family may have notified VA that he 
was hospitalized, and he was therefore told to check in for 
care after his release, this is not the same as requesting 
transfer to a VA facility or requesting authorization for the 
private care received. 

Aside from the veteran's own statements, there is no evidence 
indicating that the veteran ever inquired or sought to be 
transferred to VA.  The medical treatment records from Saint 
Francis hospital do not record any efforts on the veteran's 
part to be transferred.  Nor do they document the veteran's 
concern over the location of his treatment.  Similarly, there 
are no records from the VAMC in Muskogee or any other VA 
facility which indicate that the veteran contacted VA to 
ascertain whether he could be hospitalized at a VA facility.  

In this case, the Board places greater weight on the 
contemporaneous medical records than it does on the veteran's 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

With respect to the veteran's argument that he was not safe 
to be transferred after November 30, 2004, under 38 C.F.R. 
§ 17.121 this determination must be made by a VA physician.  
In any event, the veteran has not submitted any medical 
evidence to contradict the opinions currently of record.  The 
veteran is not competent to make such a determination by 
himself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the veteran is not entitled to payment or 
reimbursement of the cost of unauthorized medical services 
provided by Saint Francis Hospital from November 30, 2004 
through December 2, 2004 under 38 U.S.C.A. § 1728, as 
implemented at 38 C.F.R. §§ 17.120, 17.121. 

The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2007).  Those provisions again 
require that the treatment for which payment or reimbursement 
is sought was emergent in nature.  See 38 U.S.C.A. § 1725(a) 
(West 2002).  In particular, emergency treatment is defined 
as medical care or services furnished "until such time as 
the veteran can be transferred safely to a Department 
facility or other Federal facility."  
See 38 U.S.C.A. § 1725(f)(1)(C) (West 2002).

As discussed above, the evidence demonstrates that the 
veteran could have been transferred to the VAMC in Muskogee 
or to another Federal facility on November 30, 2004.  The 
veteran, accordingly, is not eligible for payment or 
reimbursement of medical expenses from November 30, 2004 
through December 2, 2004 under 38 U.S.C.A. § 1725.

Conclusion

In summary, the Board finds that the veteran is not entitled 
to payment or reimbursement of the cost of unauthorized 
medical services from November 30, 2004 through December 2, 
2004 under 38 U.S.C.A. § 1728, as implemented at 38 C.F.R. §§ 
17.120, 17.121.  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. § 
1725.  The benefit sought on appeal is accordingly denied.








	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the veteran by 
Saint Francis Hospital on November 30, 2004 through December 
2, 2004 is denied.



________________________	________________________
Barry F. Bohan						Michelle L. Kane	 
Veterans Law Judge						Chief Veterans 
Law Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals



________________________
Robert E. Sullivan
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


